Soule, J.
The petitioners rely on the provisions of the Gen. Sts. c. 120, § 13, as containing authority for the removal of their petition from the District Court to the Superior Court. But it is to be observed that the mechanic’s lien is not a common-law right, and that the proceedings for its enforcement are peculiar. All of the provisions of the General Statutes relating thereto are contained in e. 150. Section 8 provides that the lien may be enforced by petition to the Superior Court. Section 9 provides that, “ when the amount of the claim does not exceed one hundred dollars, the lien may be enforced by petition to a justice of the peace, or police court.” These are the only provisions by which jurisdiction of such petitions is given in express terms to any tribunal. The Second District Court of Bristol has the same jurisdiction with police courts. St. 1874, e. 293.
Chapter 120 of the General Statutes treats of the jurisdiction of justices of the peace in civil and criminal matters, and in § 1 names the actions of whicfl. they are to have exclusive original jurisdiction, and in § 2 names the actions of which they are to have original and concurrent jurisdiction with the Superior Court. No mention of the mechanic’s lien is made in the chap ter. The word “ action ” in § 13 refers to the actions named in the chapter. It would be contrary to the principle adopted in construing statutes to hold that general provisions, admitting of a different interpretation, should be construed as designed to change the jurisdiction in a special matter in which the right and the remedy are both created by a statute containing full and definite provisions as to the whole subject. Humphrey v. Berkshire Woollen Co. 10 Allen, 420. Busfield v. Wheeler, 14 Allen, 139. Cooper v. Skinner, 124 Mass. 183. The District Court had no authority to permit the removal of the petition to the Superior Court. It was, therefore, never removed, but is *194still pending in the District Court, to be proceeded with there according to law. All papers which have been sent up to the Superior Court should be sent back. The ruling of the chief justice of the Superior Court, ordering the petition to be dismissed for the reason given, was erroneous. The question whether the District Court had jurisdiction of the petition is not before us; Exceptions sustained.